DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in response to communications filed 12/01/2020.
Claims 1-16 are pending.
Claims 1-16 are rejected.

Priority
Applicant’s priority claim to foreign document CN202010536531.8 is herein acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The applicant’s drawings submitted on 12/01/2020 are acceptable for examination purposes.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “writing values of the recorded number of P/E cycles and the recorded TBW of the storage device into one of the plurality of storage blocks of the storage device if the P/E cycles and the TBW of the storage device are recorded in the P/E cycle record and the TBW record”. This limitation is deemed indefinite as the previous searching and determining steps recited in the claim refer to if the numbers are stored in one of the plurality of storage blocks and therefore it is unclear as to the writing of the numbers again to one of the plurality storage blocks when it is determined to be in the plurality of storage blocks. The Examiner notes that the originally filed Specification discloses multiple portions of the storage device and it is determined by the Examiner that the limitation is intended to disclose the writing of the values elsewhere in the storage device; however, the Examiner reminds the Applicant that details from the Specification are not read into the claims. The Examiner suggests amendments to clarify where in the storage device is searched and where in the storage device values are written to.
Claim 9 recites similar issues as claim 1 identified above.
Claims 2-8 and 10-16 dependent from respective independent claims 1 and 9 identified above and do not resolve the issues.
Claim 4 recites “integrating the obtained P/E cycle record and the obtained TBW record in the RDT result.” It is unclear as to the limitation of integrating the records into the RDT result as claim 1, from which claim 4 depends, recites that “wherein at least one of the RDT result and the firmware storage information comprise a program-erase cycle (P/E cycle) record and a terabyte written (TBW) record of the storage device”. Therefore it is already presented that the RDT result may store the record information and it is then unclear as to why the records would need to be integrated. Additionally, it is unclear as to what is intended by the use of the term “integrate”. The Examiner suggest clarification of the limitation which may address the indefinite limitation regarding the records.
Claim 6 also recites “wherein the test results … are integrated into the RDT result.” The indefinite use of the term “integrate” is also unclear in this limitation as claim 5, from which claim 6 depends, recites writing the test results into the RDT result and it is therefore unclear as the distinction being made between “integrating” and “writing”. For the purposes of the current action, it is interpreted by the Examiner that integrating the results is to represent writing the results. In this manner, additional issues regarding 35 U.S.C. 112(d) are herein identified below in view of this interpretation.
Claim 12 recites similar issues as claim 4 identified above.
Claim 14 recites similar issues as claim 6 identified above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 2 recites “writing the default values of the P/E cycles and the TBW of the storage device into one of the plurality of storage blocks of the storage device if the P/E cycles and the TBW of the storage device are not recorded in the P/E cycle record and the TBW record.” Claim 1, from which claim 2 depends, recites “writing default values of P/E cycles and the TBW of the storage device into one of the plurality of storage blocks of the storage device if the RDT result and the firmware storage information are not stored in the storage blocks of the storage device”. Previously in claim 1, it is recited “wherein at least one of the RDT result and the firmware storage information comprise a program-erase cycle (P/E cycle) record and a terabyte written (TBW) record of the storage device”. Therefore, claim 1 recites writing default values when at least one of the RDT result and firmware storage information do not store the number of P/E cycles and TBW. In this manner, claim 2 fails to further limit the limitations of claim 1.  
Claim 10, which depends from claim 9, recites the same issue as claim 2.
As explained in the 35 U.S.C. 112(b) rejection above, the term “integrate” is interpreted as “writing data”. In this manner, claim 6 is found to fail to further limit the subject matter of the claims from which it depends as claim 4 refers to “integrating the obtained P/E cycle record and the obtained TBW record into the RDT result” and claim 5 refers to “writing test results of the plurality of storage blocks into the RDT result”. Claim 6 depends from claim 5 which depends from claim 4. Claim 6 recites “wherein the test results of the plurality of storage blocks, the P/E cycle record, and the TBW record are integrated into the RDT result.” As presented, claim 6 fails to further limit claim 5. As noted above in the 35 U.S.C. 112(b) rejection, this may be addressed through clarification of the term “integrate”; however, clarification of the term alone may not be sufficient and further addressing of the limitations may be required to indicate that claim further limits the claims from which it depends.
Claim 14, which depends from claim 13, recites the same issues as claim 6.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hoang et al. (US 2017/0131948) in view of Kankani et al. (US 2016/0342344) and further in view of Allison et al. (US 2009/0037654).

Regarding claim 1, Hoang discloses, in the italicized portions, a low-level formatting method for a storage device, the storage device having a plurality of storage blocks, the low-level formatting method comprising: searching whether a reliability and duration test (RDT) result or firmware storage information is stored in the plurality of storage blocks, wherein at least one of the RDT result and the firmware storage information comprise a program-erase cycle (P/E cycle) record and a terabyte written (TBW) record of the storage device ([0067] The logging software can be configured to record summary and/or details of the operations of the solid state drive, including external operations and internal operations. The logging software can record operation details to the memory module, to the memory block level, to the memory page level, or to the memory cell level. For example, the logging software can record the erase number of each memory block, forming a table of erase counts v. the memory blocks of the solid state drive. The logging software can record the read or write operations on each page or each block. The logging software can also record the number of times the controller used to write a data, e.g., the write amplification characteristic of each write data. [0129] In FIG. 4B, operation 430 runs a firmware for monitoring attributes of a drive reliability. The firmware can be stored in the solid state drive. Operation 440 stores the monitored attributes, either in the solid state drive or in a host coupled to the solid state drive. Operation 450 periodically logs the stored attributes with optional timestamp. [0130] In FIG. 4C, operation 470 reads logged attributes of a drive reliability. Operation 480 periodically logs the stored attributes with optional timestamp.); determining whether a number of P/E cycles and a TBW of the storage device are recorded in the P/E cycle record and the TBW record if at least one of the RDT result and the firmware storage information is stored in the plurality of storage blocks of the storage device ([0086] The instantaneous properties can provide behaviors of the solid state drive at any instant in time. The instantaneous properties can be the characteristics, e.g., straits, attributes, indicators, parameters, of the solid state drive at any instant in time. In some embodiments, the properties can include data collected in logged data of the logged data set. For example, the properties of erase count is related to the number of flash memory erase, e.g., the program/erase cycles of the flash memory in the solid state drive. A solid state drive can record an accumulated value of erase counts, e.g., the total number of erase counts accumulated from the beginning of the solid state drive.); writing default values of P/E cycles and the TBW of the storage device into one of the plurality of storage blocks of the storage device if the RDT result and the firmware storage information are not stored in the storage blocks of the storage device; and writing values of the recorded number of P/E cycles and the recorded TBW of the storage device into one of the plurality of storage blocks of the storage device if the P/E cycles and the TBW of the storage device are recorded in the P/E cycle record and the TBW record. Herein it is disclosed by Hoang the storage and maintenance of P/E cycle and terabyte written information in the storage device. The storage device may use this information for making reliability determinations regarding the lifetime of the device. Hoang further discloses in Paragraph [0132] that the information may be stored in the non-volatile memory for permanent storage. Hoang does not explicitly disclose writing default values if values are determined to not be stored by the device and writing the values recorded in one of the plurality of blocks. Regarding the default values, Kankani discloses in Paragraph [0108] “In some embodiments, each endurance estimation table associated with a storage device is pre-populated (i.e., prior to the storage device being shipped) with default endurance estimation values. In some embodiments, the default endurance estimation values are determined by a manufacturer of the storage device based on characterization of similar storage devices having various values for various status metrics at each of the encoding formats included in each endurance estimation table. In some embodiments, the default endurance estimation values are updated during a firmware update process at the storage device based on updated characterization data (including characterization data that, in some embodiments, is reported by the storage device back to the manufacturer during the life of the storage device) for the similar storage devices.” Herein it is disclosed by Kankani that the storage device information may be pre-populated according to default values as would be determined by the manufacturer. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that default values are stored according to the cycle and written record as claimed when the device is manufactured before it is under of usage state or before changes to the device occurs. Regarding writing the values recorded, which as previously indicated in the indefiniteness rejection is interpreted for the current rejection to be writing the values into a different location, Allison discloses in Paragraph [0023] “Collection logic 150 then writes the compiled activity data 140 to a memory medium. The memory medium can be a reserved area of system memory, for example. In an alternative embodiment of the invention, the memory medium can be a location on hard disk drive 110 itself. In this latter case, the compiled activity data 140 could be stored, for example, in a reserved location of hard disk drive 110 and/or protected using a protective coding scheme such as encryption. In an embodiment of the invention, the compiled activity data could be logged in more than one of these locations, e.g., in both system memory and in a reserved hard drive location, for purposes of operational redundancy or security.” Herein it is disclosed by Allison that log data may be stored in a secured portion of nonvolatile memory for operational redundancy or security. It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to store the log data within the nonvolatile memory in addition the controller memory in order to maintain a persistent copy as disclosed by Allison for future reference (Allison [0023]). Hoang, Kankani and Allison are analogous art because they are from the same field of endeavor of managing storage device log data.
Regarding claim 2, Kankani further discloses the low-level formatting method according to claim 1, further comprising: writing the default values of the P/E cycles and the TBW of the storage device into one of the plurality of storage blocks of the storage device if the P/E cycles and the TBW of the storage device are not recorded in the P/E cycle record and the TBW record ([0108]). Herein it is disclosed by Kankani that default values may be written during the manufacturing process where no values are previously stored.
Regarding claim 3, Hoang further discloses the low-level formatting method according to claim 1, further comprising: confirming validity of the P/E cycle record and the TBW record ([0239] In some embodiments, the inconsistent data can be removed from the logged data set. For example, first, second, fourth and fifth logged data can be recorded at a same temperature, and third logged data can be recorded at a different temperature. The third logged data can be removed from the calculation of properties of the solid state drive, thus providing property values for the recorded temperature.). Herein Hoang discloses confirming whether the data set should be stored and in this manner may be considered as determining the validity in the data is not to be stored in case the data was stored under different conditions. The logged data is then stored as data to be used in subsequent tests.
Regarding claim 4, Hoang further discloses the low-level formatting method according to claim 1, further comprising: reading one of the plurality of storage blocks of the storage device; obtaining the P/E cycle record and the TBW record from the one of the plurality of storage blocks of the storage device; and integrating the obtained P/E cycle record and the obtained TBW record into the RDT result ([0200] In some embodiments, the present invention discloses methods and systems for regression testing of software or firmware for solid state drives. Programs, including firmware and software, after being developed or changed, can undergo tests, including regression testing to uncover new software bugs, or regressions, in existing functional and non-functional areas of a system. For example, a firmware can be updated or upgraded, and a regression testing can be performed before releasing. [0201] In some embodiments, the present invention discloses methods and systems for integrating a local instantaneous property calculation in a regression test. A local instantaneous property calculation can provide information about the solid state drive at a current time, thus can generate information specifically to the new firmware or software, without being contaminated with the old firmware or software. Thus the current calculated local instantaneous property can be compared with a standard value or with a previously calculated local instantaneous property, e.g., a local instantaneous property calculated in a period of time in which the old firmware or software is running. Any degradation performance can be attributed to the new firmware or software, which can indicate poor performance. For example, a lifetime calculation can be performed for a new firmware. If the lifetime is significantly less, for example, as compared to a standard 5 year lifetime, then the performance of the new firmware might need to be improved.). Herein it is disclosed by Hoang the integration of stored log data into newly calculated values to then be stored for future reference by the storage device to determine reliability of the device. As previously indicated, the use of the term “integration” is not clear and is interpreted for the current action as writing data. In this case, the calculations and subsequent storage as disclosed by Hoang are determined to meet the limitation of integrating records into the result.
Regarding claim 5, Hoang further discloses the low-level formatting method according to claim 4, wherein in the process of obtaining and writing the P/E cycle record and the TBW record, the low-level formatting method further comprises: testing the plurality of storage blocks of the storage device; and writing test results of the plurality of storage blocks into the RDT result ([0200-201]). Herein it is disclosed that the storage may be tested in order to determine new values to be stored in order to reflect the current state of the storage device.
Regarding claim 6, Hoang further discloses the low-level formatting method according to claim 5, wherein the test results of the plurality of storage blocks, the P/E cycle record, and the TBW record are integrated into the RDT result ([0200-201]). As previously cited, the tests results are calculated and stored to reflect the current state of the storage device.
Regarding claim 7, Hoang and Allison further disclose the low-level formatting method according to claim 1, wherein the P/E cycle record and the TBW record of the storage device at different time points are stored in the plurality of storage blocks of the storage device, and the low-level formatting method further comprises: reading one of the plurality of storage blocks of the storage device; obtaining the P/E cycle record and the TBW record of the storage device at the latest time point; and writing the obtained P/E cycle record and the obtained TBW record back to a predetermined storage block of the plurality of storage blocks of the storage device to generate the firmware storage information (Hoang [0135] In some embodiments, a history of SMART attributes, e.g., the outputs generated by a SMART monitoring program, can be stored as a function of index or time. In other words, the SMART attributes are stored at more than 1 point in index or time. The data storing can be performed by an index or time logging process. The data can be logged and saved to the solid state drive or to a host system connected to the solid state drive. Afterwards, the stored data can be analyzed and displayed, for example, by an analyzer program which can be stored in the solid state drive or in the host system. The analyzer program can use the stored SMART history to calculate and display behavior and/or performance of the solid state drive, such as life expectancy and effects of workload, firmware or software on the performance or life expectancy of the solid state drive. [0084] If the time interval is small, for example, compared to the life time of the solid state drive, then the calculated life spent can be an instantaneous value, showing the usage of the solid state drive at the logged time. A life time expectancy can be calculated using the instantaneous value, for example, by dividing the total number of erase counts to the rate of the erase counts. This life time expectancy can be considered the expected life time of the solid state drive if the solid state drive is under this rate of erase count consumption all the time. In a different calculation, a life time expectancy can be calculated by dividing the remaining erase counts to the rate of the erase counts. This life time expectancy can be considered the remaining life time of the solid state drive if the solid state drive is under this rate of erase count consumption from this moment forward. Both life time expectancies, e.g., expected life time and remaining life time can be considered as the instantaneous life time expectancies, e.g., the lifetime of the solid state drive calculated using the current usage. And Allison [0023]). Herein it is disclosed by Hoang that several sets of log data may be stored at different points of time. Additionally, Allison discloses maintaining a set of values in nonvolatile storage and the controller of the storage device and it would be obvious to one of ordinary skill in the art to maintain multiple copies of the cycle and written records for redundancy purposes.
Regarding claim 8, Hoang further discloses the low-level formatting method according to claim 1, wherein the storage device is a flash memory device ([0057] FIG. 1 illustrates a solid state drive and its operation according some embodiments. A solid state drive 130 is coupled to a host system 120, such as a computer or a data processing system. The solid state drive 130 can include a flash memory 134. The flash memory 134 can include a set of flash memory packages, with each memory package having one or more dies. Each die can have multiple planes, which have many blocks, with each block having multiple pages.). Herein Hoang discloses the storage device is flash memory.
Regarding claim 9, Hoang discloses, in the italicized portions, a storage device, which comprises a processor, which executes a low-level formatting method, and a plurality of storage blocks ([0059] The controller can utilize firmware, e.g., application software for the solid state drive 130, for many functions instead of hardware, for example, to reduce the cost of the solid state drives. And [0057]), the low-level formatting method comprising: searching whether an RDT result or firmware storage information is stored in the plurality of storage blocks of the storage device, wherein at least one of the RDT result and the firmware storage information comprises a P/E cycle record and a TBW record of the storage device ([0067] and [0129-130]); determining whether a number of P/E cycles and a TBW of the storage device are recorded in the P/E cycle record and the TBW record if at least one of the RDT result and the firmware storage information is stored in the plurality of storage blocks of the storage device ([0086]); writing default values of P/E cycles and the TBW of the storage device into one of the plurality of storage blocks of the storage device if the RDT result and the firmware storage information are not stored in the plurality of storage blocks of the storage device; and writing values of the recorded number of P/E cycles and the recorded TBW of the storage device into one of the plurality of storage blocks of the storage device if the P/E cycles and the TBW of the storage device are recorded in the P/E cycle record and the TBW record. Herein it is disclosed by Hoang the storage and maintenance of P/E cycle and terabyte written information in the storage device. The storage device may use this information for making reliability determinations regarding the lifetime of the device. Hoang further discloses in Paragraph [0132] that the information may be stored in the non-volatile memory for permanent storage. Hoang does not explicitly disclose writing default values if values are determined to not be stored by the device and writing the values recorded in one of the plurality of blocks; regarding the default values, Kankani discloses in Paragraph [0108] that the storage device information may be pre-populated according to default values as would be determined by the manufacturer. Regarding writing the values recorded, which as previously indicated in the indefiniteness rejection is interpreted for the current rejection to be writing the values into a different location, Allison discloses in Paragraph [0023] that log data may be stored in a secured portion of nonvolatile memory for operational redundancy or security. Claim 9 is rejected on a similar basis as claim 1.
Regarding claim 10, Kankani further discloses The storage device according to claim 9, further comprising: writing the default values of the P/E cycles and the TBW of the storage device into one of the plurality of storage blocks of the storage device if the P/E cycles and the TBW of the storage device are not recorded in the P/E cycle record and the TBW record ([0108]). Claim 10 is rejected on a similar basis as claim 2.
Regarding claim 11, Hoang further discloses the storage device according to claim 9, wherein the low-level formatting method further comprises: confirming validity of the P/E cycle record and the TBW record ([0239]). Claim 11 is rejected on a similar basis as claim 3.
Regarding claim 12, Hoang further discloses the storage device according to claim 9, further comprising: reading one of the plurality of storage blocks of the storage device; obtaining the P/E cycle record and the TBW record from the one of the plurality of storage blocks of the storage device; and integrating the obtained P/E cycle record and the obtained TBW record into the RDT result ([0200-201]). Claim 12 is rejected on a similar basis as claim 4.
Regarding claim 13, Hoang further discloses the storage device according to claim 12, wherein in the process of obtaining and writing the P/E cycle record and the TBW record, the low-level formatting method further comprises: testing the plurality of storage blocks of the storage device; and writing test results of the plurality of storage blocks into the RDT result ([0200-201]). Claim 13 is rejected on a similar basis as claim 5.
Regarding claim 14, Hoang further discloses the storage device according to claim 13, wherein test results of the plurality of storage blocks, the P/E cycle record, and the TBW record are integrated into the RDT result ([0200-201]). Claim 14 is rejected on a similar basis as claim 6.
Regarding claim 15, Hoang and Allison further disclose the storage device according to claim 9, wherein the P/E cycle record and the TBW record of the storage device at different time points are stored in the plurality of storage blocks of the storage device, and the low-level formatting method further comprises: reading one of the plurality of storage blocks of the storage device; obtaining the P/E cycle record and the TBW record of the storage device at the latest time point; and writing the obtained P/E cycle record and the obtained TBW record back to a predetermined storage block of the plurality of storage blocks of the storage device to generate the firmware storage information (Hoang [0135] and [0084] and Allison [0023]). Claim 15 is rejected on a similar basis as claim 7.
Regarding claim 16, Hoang further discloses the storage device according to claim 9, wherein the storage device is a flash memory device ([0057]). Claim 16 is rejected on a similar basis as claim 8.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can normally be reached on Monday-Friday 7am-3pm PT. The examiner’s email is alexander.yoon2@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135